Title: Abigail Adams to John Quincy Adams, 23 November 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          my Dear Son
          Philadelphia Novbr 23d 1797
        
        I am under obligations to you my dear son, for keeping up so regularly, and so constantly your correspondence with me; notwithstanding your various publick employments and private engagements, and I consider myself as very fortunate in receiving your Letters, tho frequently of an old date, owing to the circuitous route they have to make.
        By mr Fisher of this city I received a few Days Since the joint Letter written by you and your amiable partner; accompanied by the Sattin, which is very excellent. I did not receive with it any Bill of it, nor have I received any account of the cost of my watch. I cannot by any means assent to this. I had no intention to lay a Tax upon you. I therefore request you to send me an order to pay the amount to Dr Welch, or your Brother Charles who I know have your pecuniary affairs in their hands. I have written to you already upon this Subject.
        I had hoped I should have been able by this Time, to have congratulated you and my Dear Daughter upon the arrival of her Parents in America. I shall not fail of giving the earliest intelligence to you. Your Friend mr otis has spent the Evening here, and says young mr Johnson is very well. he will come on as soon as his Parents arrive.
        I will send you by this opportunity Some Newspapers. the reason why I have not been more attentive on this subject, is that I knew

the secretary of state was to send you regularly the papers from hence. I supposed the postage must be a heavy Charge. at present the papers contain little besides the affairs of Europe Which you have much nearer to you, than we have, or desire to have
        your Father and I left Philadelphia as soon after the rising of Congress in july last, as we could, and we have been absent near four Months. we were detaind a Month longer than we intended by the breaking out of that deadly disease, the yellow fever in this city, which but for the fleeing of the inhabitants to the number of thirty Thousand, would have made as great ravage as in the year 1793 the Frost only puts a stop to it. we returnd here on the 11th, Congress were adjournd to the 13th, but oweing to the dread of that Disease they have not been able to make a Congress untill this day.
        Mr Hall arrived in N York on the 7th. I saw him a few moments only. he brought your Letters of August 10 & 31, and sep’br 11th which is the latest date received from you. the papers and Books he also deliverd, but fears he has lost a Ring which he says he had for me. I fancy it was a lock of my New Daughters Hair I the more regreet it, as I suppose it came from her.
        I have received a Letter from you july 6th dated Maasluys one of july 28 and one of july 29th. tho I have before acknowledgd the receipt of all these Letters, yet I repeat it, as this may possibly reach you before those; I have inclosed to you a duplicate of a Letter from your Father, in hopes that the reasons alledged in it for a change of your mission, will satisfy Your scruples. I am also desired to forward to you a Letter from the President of Harvered Colledge. in a former Letter I informd you that you were unanimously Elected a Member of the Academy of Arts and Sciencies, at their last meeting.
        The affairs of Europe are so Surrounded with clouds, and enveloped in darkness, that the wisest Politicien with the most Scientific Eye cannot penetrate their mazes, nor trace the regular Confusion. The raging of the Sea, and the Tumult of the people have been aptly compared; who can say to either, thus far shalt thou go, and no further, and here shall thy proud waves be stayed; or peace be Still. None but He who rides in the Whirlwind, and directs the storm, can calm the contending Nations. unto him I commit “the hour the Day, the Year,” and view with Awe this astonishing Revolution. happy indeed if we may be permitted to escape the calamities of War, tho cruelly Buffeted and Maltreated. the opening Session of

Congress will soon develope the sentiments of the people, who have heitherto been disposed to bless them, who have cursed them, and do good to those who have despightfully used them; you will find the sentiments of the President unchanged, as his Speech will shew you. he therefore in few words rcommends to the two Houses the former system. I can write to you only in general terms without that freedom of communication which is desirable, but which might expose more than myself.
        Your old school mate Bache goes on in his old way loosing altogether the Character of Gentleman, by a low malicious kind of abuse and scurility. if he ever had any of the milk of Humane kindness, it is all turnd to vinigar, and I believe he is a very misirable Being, for he cannot but feel, that all good Men despise him, and who is hardy enough to brave contempt?
        I fear your Father will not get time to write at all by this opportunity, as he is overwhelmd with Buisness at this Time—
        This Day we have the first official account of the arrival of Gen’ll Marshall and mr Gerry and of their proceeding to France, but from whence are we to look for justice?
        I will write to mrs Adams and to Thomas if I can by this opportunity. our Friends are all well. my own Health has been much mended by my frequent journeys and your Father supports the fatigues of his office much better than I expected; The vice President has not yet arrived. he is detained by a suit at Law in which he is much interested. Mr Read of Carolina is President pro Tem. I am my Dear Son with the sincerest wishes for your Health and prosperity your ever affectionate / Mother
        
          A Adams
        
      